Title: To John Adams from Tremalaroy, 1 June 1804
From: Tremalaroy
To: Adams, John



Honoured Sir
Fort St George 1 June 1804

I have the honour to inform your goodness that since you left Madras Coast, I wrote about four or five letters but no line was favored from you an answer thereof—I last Dispatched a letter and a tiger skin by the Ship Captaïn John Neckils through the means of Ship Markee which I think would certainly have Delivered up to your goodness.
I therefore hope your goodness will be pleased to Send a good Character to all your friends who will Come to this Land and I desire to Grand me this Request it will merit you great Charity to your goodness—I wish you to Sent me Pas Post with seal to serve all Marakee at Madras to your honor wanding any madras Goods If you sent me answer I can send you Over goods.
I am Sir / your most obedient Servant
TremalaroyMaracan Dubash